Name: Commission Regulation (EEC) No 800/88 of 25 March 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 81 /46 Official Journal of the European Communities 26. 3. 88 COMMISSION REGULATION (EEC) No 800/88 of 25 March 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the &lt; market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3939/87 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3917/87 (3), as last amended by Regulation (EEC) No 523/88 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3917/87 to the quota Article 1 The import levies on live sheep and goats and on sheep? meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 April 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 March 1988 . For the Commission ; Frans ANDRIESSEN Vice-President \ (') OJ No L 183, 16. 7. 1980, p. 1 . 0 OJ No L 373, 31 . 12. 1987, p. 1 . (3) OJ No L 369, 29. 12. 1987, p. 8 . (4) OJ No L 53, 27. 2. 1988, p. 31 . 26. 3. 88 No L 81 /47Official Journal of the European Communities ANNEX to the Commission Regulation of 25 March 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 14 from 4 to 10 April 1988 Week No 15 from 11 to 17 April 1988 Week No 16 from 18 to 24 April 1988 Week No 17 from 25 April to 1 May 1988 0104 10 90 (') 0104 20 90 (') 0204 10 00 0 0204 21 00 0 0204 22 10 0 0204 22 30 0 0204 22 50 0 0204 22 90 0 0204 23 00 0 0204 50 11 0 0204 50 13 (2) 0204 50 15 (2) 0204 50 19 0 0204 50 31 0 0204 50 39 0 0210 90 11 0 0210 90 19 0 146,165 146,165 310,990 310,990 217,693 342,089 404,287 404,287 566,002 310,990 217,693 342,089 404,287 404,287 566,002 404,287 566,002 145,921 145,921 310,470 310,470 217,329 341,517 403,611 403,61 1 565,055 310,470 217,329 341 ,51 7 403,61 1 403,611 565,055 403,611 . 565,055 144,854 144,854 308,200 308,200 215,740 339,020 400,660 400,660 560,924 308,200 215,740 339,020 400,660 400,660 560,924 400,660 560,924 143,256 143,256 304,800 304,800 213,360 335,280 396,240 396,240 554,736 304,800 213,360 335,280 396,240 396,240 554,736 396,240 554,736 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.